Citation Nr: 0609592	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
bilateral hearing loss, currently rated 10 percent disabling.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946, including combat duty during the Pacific Campaign. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision by the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In that decision the RO denied service connection for 
prostate cancer and granted service connection for bilateral 
hearing loss with an initial disability rating of 10 percent.

In his original VA Form 21-526 of January 2002, the veteran 
suggested that his "cancer history" may have been caused by 
exposure to asbestos. To date, this issue has not been 
considered by VA and it is REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1. The veteran's average puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more in both ears, and the average in the 
veteran's left ear is 64 decibels, with speech discrimination 
ability of 88 percent, and the average in the right ear is 60 
decibels, with speech discrimination ability of 76 percent.

2. The veteran's prostate cancer is not related to an in-
service disease or injury, including exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating for 
bilateral hearing loss in excess of 10 percent are not met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005).

2. The criteria for service connection for prostate cancer 
are not met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his hearing is worse than indicated 
by his current disability rating and that he is entitled to a 
rating in excess of 10 percent for bilateral hearing loss. He 
also contends that he was exposed to considerably more 
ionizing radiation than estimated by VA, and that that 
exposure caused his prostate cancer. He appeals from a rating 
decision granting service connection for hearing loss, making 
his first claim an "initial rating claim" under Fenderson 
v. West, 12 Vet. App. 119 (1999).

Increased Initial Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4. The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's bilateral hearing is rated under 38 C.F.R. § 
4.85, Diagnostic Code 6100. The Rating Schedule provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average, which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear. Tables VI, 
VIA, and VII are provided here for the veteran's convenience.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI


Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

The veteran seeks a rating greater than 10 percent for his 
bilateral hearing loss.  At his VA examination of November 
2003, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
65
65
LEFT
45
55
55
65
80

The puretone threshold average for the right ear is 60. The 
puretone threshold average for the left ear is 64. Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 88 percent in the left ear.  

Do these findings warrant more than a 10 percent evaluation 
for bilateral hearing loss? No, because the mechanical 
application of the above results compels a numeric 
designation of IV in the right ear and III in the left ear; 
under Table VI (38 C.F.R. § 4.85), such a designation 
requires the assignment of a 10 percent evaluation under 
Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral. Were the puretone threshold 
results at each of the four specified frequencies 55 decibels 
or more? Yes, for both ears, resulting in a numeric 
designation of IV in the right ear and V in the left ear. 
Even with the higher numeric designations under table VIA, a 
higher evaluation is not warranted.  

Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Were the puretone threshold results 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz? No, thus a 
higher evaluation is not warranted under this scenario.  

At his VA examination of June 2004, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
70
LEFT
35
50
60
65
80

The puretone threshold average for the right ear is 59. The 
puretone threshold average for the left ear is 64. Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 92 percent in the left ear.  

Do these findings warrant more than a 10 percent evaluation 
for bilateral hearing loss? No, because these results are 
actually better than the earlier results, which have already 
been shown to result in a rating of 10 percent. These results 
would compel a numeric designation of III for the right ear 
and II for the left ear, requiring a noncompensable 
disability rating. Therefore, only the November 2003 results 
will be used.

The record does not show that the veteran has medical 
training in this regard. As such, specific testing conducted 
by a skilled individual is more probative than the lay 
opinion of the veteran. The clinical findings, as recorded by 
a qualified audiologist, fall directly within the criteria 
for a 10 percent evaluation under the provisions of 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100.

The veteran claims that his hearing loss is worse than 
indicated by these tests and that he has compensated greatly 
for his disorder. Under 38 C.F.R. § 4.85, however, the only 
relevant evidence is the results of his audiometric testing. 
"[D]isability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). As noted above, the results of the veteran's November 
2003 VA examination produce a 10 percent disability rating. 
See 38 C.F.R. § 4.85, tables VIA, VII. This rating 
contemplates significant functional limitations. There is no 
evidence that the veteran's hearing loss has worsened since 
then, and thus a remand for another examination is not 
warranted.

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss are not met.

Service connection for prostate cancer

The veteran also contends that his currently diagnosed 
prostate cancer was caused by radiation exposure in service. 
To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an 


injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The first two requirements have been met, as there is a 
current diagnosis of adenocarcinoma and evidence that the 
veteran was exposed to radiation during the cleanup of 
Nagasaki in 1945. The record lacks medical evidence of a 
causal relationship between the two and the claim fails under 
38 C.F.R. § 3.303.

Service connection may nevertheless be awarded under 38 
C.F.R. § 3.311 (2005). When it is established that a 
radiogenic disease became manifest after service, but not to 
a compensable degree as set out in 38 C.F.R. §§ 3.307 and 
3.309, and it is contended that the disease was the result of 
exposure to ionizing radiation, an assessment will be made as 
to the size and nature of the radiation dose or doses. 
Prostate cancer is listed under 38 C.F.R. § 3.311(b)(2) as a 
radiogenic disease and the evidence of record shows the 
veteran was diagnosed with this disease many years after 
service.  

VA asked for the veteran's radiation dose assessment from the 
Defense Threat Reduction Agency (DTRA), part of the 
Department of Defense. It was determined that the veteran's 
combined external radiation dose and internal dose to the 
prostate resulting from the inhalation and ingestion of 
contaminants is as follows:
-	Average total dose:  0 to 0.010 rem
-	Upper bound total dose: < 1 rem

Based on the information from DTRA, the veteran's claims file 
was referred to the Undersecretary for Benefits as required 
by 38 C.F.R. § 3.311(b)(1), who then forwarded the claim to 
the Under Secretary for Health, under 38 C.F.R. § 3.311(c), 
for an advisory opinion as to whether it is likely, unlikely, 
or as likely as not that the veteran's prostate cancer 
resulted from exposure to ionizing radiation in service.  

Using the data provided by DTRA and the resources of the 
National Institute for Occupational Safety and Health, the 
Under Secretary for Health estimated the probability of 
radiological causation of the veteran's prostate cancer at 
1.26 percent 


in an opinion of January 2004. This estimate was based upon 
the "Interactive RadioEpidemiological Program" of the 
National Institute for Occupational Safety and Health, 
available at http://www.niosh-irep.com/irep%5Fniosh/.  
Following a discussion of the evidence reviewed, a medical 
opinion was offered.  It was determined that it is unlikely 
that the veteran's prostate cancer can be attributed to 
exposure to ionizing radiation in service. This opinion was 
based upon research showing that sensitivity of the prostate 
to radiation carcinogenesis appears to be relatively low and 
not clearly established. This is persuasive evidence against 
the veteran's claim. The veteran has submitted no other 
studies or medical evidence supporting his contentions.  

The veteran also points out that no amount of radiation 
exposure is minimal, certainly not the dose he received in 
the Nagasaki area less than one month after the bomb was 
dropped. He states that the body's response to radiation 
varies, and that some people will develop cancers with 
minimal dosage and some people will not. He further argues, 
in essence, that the dose reconstructions used to adjudicate 
service connection unfairly favor the government, either 
because results were downplayed to avoid liability or because 
the reconstruction methodology was flawed.

The arguments regarding the level of radiation exposure have 
merit, but the veteran is not competent to make them. There 
is no evidence that the veteran has any expertise in the 
areas of radiological medicine or nuclear physics, nor has he 
provided testimony from anyone who does. His assertions 
regarding his level of exposure or its medical effects on his 
body are of no probative value. See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (denying competence of a layperson to 
give opinions on medical causation). 

The veteran is correct that the dosage estimates provided by 
DTRA for many years have been criticized as too low, 
specifically by a report of the National Research Council in 
May 2003. The opinion from DTRA in his case, however, was 
prepared after that report was released, according to the new 
methodology recommended by 


the Council. The veteran has not presented or alluded to the 
existence of any probative evidence showing a dose estimate 
higher than that established by DTRA.

The competent medical evidence of record does not support the 
veteran's claim. There is no competent medical evidence of 
any other possible cause arising from service that would 
entitle the veteran to direct service connection under 
38 C.F.R. § 3.303 as discussed above. The criteria for 
service connection of prostate cancer are not met.

Duty to Notify and Assist

VA must meet certain notice requirements and provide 
reasonable assistance to the veteran in pursuing his claim. 
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In May 
2002, prior to the rating decision on appeal, the veteran was 
provided with correspondence which informed him of the 
evidence needed to support his claim, what actions he needed 
to undertake, and how VA would assist him in developing his 
claim, among other things. 

VA has provided multiple audiological examinations, has 
examined all private medical records of his prostate cancer 
submitted by the veteran, and has solicited expert opinions 
from other federal agencies in adjudicating his claim for 
service connection. Though the veteran was not properly 
notified of all five elements of a service connection claim 
in the May 2002 notice, specifically the basics of disability 
ratings and determination of effective date, that error is 
not prejudicial because it did not affect the essential 
fairness of the adjudication. In its April 2004 statement of 
the case the RO informed the veteran of the specific criteria 
for a higher rating. He was then given the opportunity to 
submit evidence and argument in response. Failure to notify 
him of the evidence needed to establish an earlier effective 
date is not prejudicial because a higher rating has not been 
assigned. Additionally, since service connection for prostate 
cancer is denied, no disability rating or effective date will 
be assigned, so there can be no prejudice to the veteran on 
that count.  


ORDER

1.  Entitlement to higher initial rating for hearing loss is 
DENIED.

2.  Entitlement to service connection for prostate cancer is 
DENIED.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


